Exhibit 10.46

THIRD AMENDMENT TO CREDIT AGREEMENT

AND CONSENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “Amendment”) is made
and entered into as of April 21, 2015, by and among MARCHEX, INC., a Delaware
corporation (“Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (“Lenders”), and U.S. BANK
NATIONAL ASSOCIATION, as administrative agent (“Administrative Agent”).

RECITALS

A. On or about April 1, 2008, Borrower, Lenders and Administrative Agent entered
into that certain Credit Agreement (together with all amendments, supplements,
exhibits, and modifications thereto, the “Credit Agreement”) whereby Lenders
agreed to make available to Borrower the credit facilities described therein.

B. Borrower has notified Administrative Agent that it intends to enter into an
Asset Purchase Agreement dated as of April 21, 2015 (the “Asset Purchase
Agreement”) with NameFind LLC (“Buyer”), GoDaddy.com, LLC, Buyer’s ultimate
parent, and MarchexSales, LLC, whereby Buyer will purchase from Borrower and its
Subsidiaries certain of their domain names and related assets as more fully
described in the Asset Purchase Agreement (the “Sales Transaction”).

C. Borrower has requested that Lenders (1) consent to the Sales Transaction and
(2) modify certain provisions of the Credit Agreement. The purpose of this
Amendment is to set forth the terms and conditions upon which Lenders will grant
Borrower’s requests.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties agree as follows:

ARTICLE I. AMENDMENT

The Credit Agreement and all of the other Loan Documents are each hereby amended
as set forth herein. Except as specifically provided for herein, all of the
terms and conditions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect throughout the terms of the
loans described therein, as well as any extensions or renewals thereof.

ARTICLE II. DEFINITIONS; MODIFICATIONS

As used herein, capitalized terms shall have the meanings given to them in the
Credit Agreement, except as otherwise defined herein, or as the context
otherwise requires. Section 1.1 of the Credit Agreement is hereby amended to add
or modify (as the case may be) the following defined term:

“Collateral Value Amount” means an amount equal to the sum of:

(a) ***% of Eligible Domestic Accounts Receivable and Eligible Foreign Accounts
Receivable;

(b) ***;

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 1



--------------------------------------------------------------------------------

(c) without duplication, ***% of the net book value of Borrower’s consolidated
net fixed assets appearing on its balance sheet as of the time of determination;
and

(d) the amount of the liquid assets owned by Borrower or any Subsidiary
Guarantor described in Schedule A attached hereto, each multiplied by the
advance rate identified therein applicable to such category of liquid asset, and
in which Administrative Agent, for the benefit of the Lenders, holds a first,
valid and binding perfected security interest, subject only to a financial
institution’s right to collect ordinary and customary fees and expenses related
to any account maintained at such financial institution and returned items and
overdrafts arising from such account.

“Eligible Domestic Accounts Receivable” means the accounts receivable of
Borrower and the Subsidiary Guarantors, but excluding the allowance for doubtful
accounts, accounts receivable due from Persons not residents of the United
States and any accounts receivable in which the Administrative Agent does not
hold a first, valid and binding perfected security interest.

“Eligible Foreign Accounts Receivable” means the accounts receivable of Borrower
and the Subsidiary Guarantors that satisfy the criteria for qualification as
“Eligible Domestic Accounts Receivable” other than being due from a Person that
is not a resident of the United States, provided that such accounts are
(a) covered by credit insurance acceptable to Administrative Agent,
(b) supported by letter(s) of credit acceptable to Administrative Agent,
(c) supported by a guarantee from the Export-Import Bank of the United States in
form acceptable to Administrative Agent, or (d) are otherwise approved by
Administrative Agent on a case-by-case basis in its sole discretion.

ARTICLE III. MODIFICATIONS TO CREDIT AGREEMENT

 

  3.1 Interest Rate

Section 2.4(a) of the Credit Agreement is hereby amended in its entirety to read
as follows:

(a) Interest on the outstanding principal balance of the Revolving Loans shall
accrue at one of the following per annum rates selected by Borrower:

(i) upon notice to Administrative Agent, the Applicable Margin plus the greater
of (1) zero percent and (2) the one-month LIBOR rate quoted by Administrative
Agent from Reuters Screen LIBOR01 Page or any successor thereto, which shall be
that one-month LIBOR rate in effect and reset each New York Banking Day,
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation (a “Daily Reset LIBOR Rate Loan”); or

(ii) upon a minimum of two New York Banking Days prior notice, the Applicable
Margin plus the greater of (1) zero percent and (2) the 1, 2, 3 or 6-month LIBOR
rate quoted by Administrative Agent from Reuters Screen LIBOR01 Page or any
successor thereto (which shall be the LIBOR rate in effect two New York Banking
Days prior to commencement of the advance), adjusted for any reserve requirement
and any subsequent costs arising from a change in government regulation (a
“LIBOR Rate Loan”).

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 2



--------------------------------------------------------------------------------

No LIBOR Rate Loan may extend beyond the Revolving Termination Date. In any
event, if the Loan Period for a LIBOR Rate Loan should happen to extend beyond t
the Revolving Termination Date, such LIBOR Rate Loan must be prepaid at the
Revolving Termination Date. If a LIBOR Rate Loan is prepaid prior to the end of
the Loan Period for such loan, whether voluntarily or because prepayment is
required due to the Revolving Termination Date or due to acceleration of the
upon default or otherwise, Borrower agrees to pay all of Lenders’ costs,
expenses and Interest Differential (as determined by Administrative Agent)
incurred as a result of such prepayment. Because of the short-term nature of
this facility, Borrower agrees that the Interest Differential shall not be
discounted to its present value. Any prepayment of a LIBOR Rate Loan shall be in
an amount equal to the remaining entire principal balance of such LIBOR Rate
Loan.

 

  3.2 Financial Condition Covenants

Section 7.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

  7.1 Financial Condition Covenants

(a) Permit the Consolidated Leverage Ratio as of the last day of any fiscal
quarter of Borrower for the four fiscal quarter period then ended to exceed
3.50:1.00.

(b) Permit the Consolidated Fixed Charge Coverage Ratio as of the last day of
any fiscal quarter of Borrower for the four fiscal quarter period then ended to
be less than 1.20:1.00.

(c) Permit the Total Revolving Extensions of Credit to exceed the Collateral
Value Amount at any time.

 

  3.3 Additional Representations and Covenants

The defined terms, representations, and covenants as set forth on Exhibit A
attached hereto are hereby incorporated in their entirety into the Credit
Agreement.

ARTICLE IV. CONSENT

(a) Provided that no Default or Event of Default otherwise exists at the time of
the closing of the Sales Transaction, Lenders hereby (i) consent to the Sales
Transaction and (ii) waive the provisions of Sections 6.11 (Deposition of
Intangible Assets) and 7.5 (Disposition of Property) of the Credit Agreement to
the extent that such provisions would or might be breached as a result of the
Sales Transaction.

(b) The consent and waiver set forth in this Article IV shall not be construed
to be a release of the Borrower or any other Loan Party from any of the
obligations under the Loan Documents to which it is a party. This consent and
waiver shall be effective only with respect to the Sales Transaction as
described herein and shall not entitle Borrower to any other or additional
consent or waiver in any similar or other circumstances.

(c) Concurrently with the closing of the Sales Transaction, Administrative Agent
is hereby authorized and directed by Lenders to release Administrative Agent’s
security interest in the

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 3



--------------------------------------------------------------------------------

assets of the Loan Parties sold to Buyer in accordance with the Asset Purchase
Agreement, at Borrower’s sole cost and expense. Effective concurrently with the
closing of the Sales Transaction, Administrative Agent hereby releases its
security interest in and to all of the assets and properties of Borrower and its
Subsidiaries sold, assigned or otherwise transferred in connection with the
Sales Transaction, and Administrative Agent will promptly execute any and all
Uniform Commercial Code financing statement amendments (including any
terminations as applicable) or releases, assignments of intellectual property
and other such lien release documents as Borrower may reasonably request in
order to evidence or otherwise give public notice of such collateral releases
(provided, however, that any and all such releases shall be prepared and
recorded at Borrower’s expense).

ARTICLE V. CONDITIONS PRECEDENT

The modifications set forth in this Amendment shall not be effective unless and
until the following conditions have been fulfilled to Administrative Agent’s
satisfaction:

(a) Administrative Agent shall have received this Amendment, duly executed and
delivered by the parties hereto and duly acknowledged by each Guarantor.

(b) Administrative Agent shall have received the First Amendment to Guarantee
and Collateral Agreement, duly executed by the parties thereto.

(c) Administrative Agent shall have received a true, correct and complete copy
of the Asset Purchase Agreement, duly executed by the parties thereto.

(d) The Closing of the Sales Transaction (as defined and described in the Asset
Purchase Agreement) shall have occurred or shall occur concurrently with the
effectiveness of this Amendment.

(e) All representations and warranties of Borrower contained in the Credit
Agreement and the other Loan Documents or otherwise made in writing in
connection therewith or herewith shall be true and correct and in all material
respects have the same effect as though such representations and warranties had
been made on and as of the date of this Amendment (other than those
representations and warranties that relate to a specific prior date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific prior date).

ARTICLE VI. GENERAL PROVISIONS

 

  6.1 Representations and Warranties

Borrower hereby represents and warrants to Administrative Agent that as of the
date of this Amendment there exists no Default or Event of Default. All
representations and warranties of Borrower contained in the Credit Agreement and
the other Loan Documents, or otherwise made in writing in connection therewith,
are true and correct as of the date of this Amendment (other than those
representations and warranties that relate to a specific prior date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific prior date). Borrower acknowledges and
agrees that all of Borrower’s Indebtedness to Lenders is payable without offset,
defense, or counterclaim.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 4



--------------------------------------------------------------------------------

  6.2 Security

All Loan Documents evidencing Lenders’ security interest in the Collateral shall
remain in full force and effect without change in priority, and shall secure the
payment and performance of the Loans, as amended herein, and any other
Indebtedness owing from Borrower to Lenders.

 

  6.3 Guaranty

The parties hereto agree that all guaranties guaranteeing repayment of the
Revolving Loans and all of Borrower’s obligations to Administrative Agent,
Lenders and Issuing Lender under the Revolving Facility, as amended by this
Amendment, remain in full force and effect and are enforceable without defense,
offset, or counterclaim.

 

  6.4 Payment of Expenses

Borrower shall pay on demand all costs and expenses of Administrative Agent
incurred in connection with the preparation, negotiation, execution, and
delivery of this Amendment, including, without limitation, reasonable attorneys’
fees incurred by Administrative Agent.

 

  6.5 Survival of Credit Agreement

The terms and conditions of the Credit Agreement and each of the other Loan
Documents shall survive until all of Borrower’s obligations under the Credit
Agreement are satisfied in full.

 

  6.6 Counterparts

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original agreement, but all of which together shall constitute one
and the same agreement.

 

  6.7 Statutory Notice

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[SIGNATURE PAGE FOLLOWS]

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective duly authorized signatories as of the date first above
written.

 

MARCHEX, INC., a Delaware corporation By:  

/s/ Michael A. Arends

  Name: Michael A. Arends   Title: Chief Financial Officer U.S. BANK NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Lender and a Lender By  

/s/ Morgan Dipo

  Name: Morgan Dipo   Title: Vice President

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND CONSENT

Each undersigned Guarantor hereby (a) acknowledges that it has reviewed and
consents to the terms of the foregoing Third Amendment to Credit Agreement,
(b) reaffirms its Guaranteed Obligations and agrees that its Guaranteed
Obligations guarantees the repayment of the Revolving Loans and Borrower’s other
Indebtedness to Lenders under the Revolving Facility, as amended herein and
(c) acknowledges that its Guaranteed Obligations remain in full force and effect
and are enforceable without defense, offset, or counterclaim.

Effective as of April 21, 2015.

 

GUARANTORS: goClick.com, Inc. By  

/s/ Brendhan Hight

  Name: Brendhan Hight   Title: President MARCHEX, LLC By  

/s/ Dan Corcoran

  Name: Dan Corcoran   Title: President MARCHEX SALES, LLC By  

/s/ Brendhan Hight

  Name: Brendhan Hight   Title: President JINGLE NETWORKS, INC. By  

/s/ Dan Corcoran

  Name: Dan Corcoran   Title: Vice President

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

SCHEDULE A

to Third Amendment to Credit Agreement

 

Cash Equivalent Type

   Advance Rate *  

U.S. Bancorp Accounts and Liabilities

(Interest Bearing or Discounted as determined by U.S. Bancorp Corporate Treasury
Bank Support Department)

 

U.S. Bancorp Savings, Money Market or Certificate of Deposit Accounts,
Commercial Paper (CP) and/or Eurodollars

     100 % 

Non-U.S. Bancorp Accounts and Liabilities

 

Non-U.S. Bancorp Savings, Money Market, Certificate of Deposit Accounts, and/or
Eurodollars

     100 % 

Money Market Funds

 

Money Market Funds and Money Market Mutual Funds

     90 % 

U.S. Government & Agencies, U.S. Treasuries, U.S. Treasury Inflation-Protected
Securities (TIPS), and

Government National Mortgage Association (GNMA) Non-Strip Securities

 

< Five (5) Year Tenor

     90 % 

> Five (5) Year Tenor

     80 % 

Bond / Fixed Income

[Muni, Corporate, Convertible Corporate, Variable Rate Demand Notes (VRDN), and
Other]

 

Bonds Rated AA/Aa2 or Better Maturing in < Five (5) Years

     80 % 

Bonds Rated AA/Aa2 or Better Maturing in > Five (5) Years

     70 % 

Bonds Rated BBB+/Baa1 to AA-/Aa3 Maturing in < Five (5) Years

     70 % 

Bonds Rated BBB+/Baa1 to AA-/Aa3 Maturing in > Five (5) Years

     60 % 

Interest Bearing Commercial Paper (CP)

 

Commercial Paper Rated A-1 / P-1 or Better

     80 % ** 

Commercial Paper Rated A-2 / P-2 to A-1 / P-1

     70 % ** 

Equities / Funds

(Listed on National Exchange)

 

Common Stock and American Depository Receipts (ADR) (> $10 per share or > $5 per
share if the total value of outstanding shares is at least $5 Billion

     70 % 

Preferred Stock > $10 per share or > $5 per share if the total value of
outstanding shares is at least $5 Billion

     70 % 

Mutual Funds > $5 per share

     70 % 

Exchange Trade Funds (ETFs) > $5 per share

     70 % 

 

* Advance rates must be further decreased by an amount of at least 10% when:

 

  •   there is a concentration (defined as a single security that comprises more
than 25% of the total market value) in the applicable securities (excludes cash
and cash equivalents, U.S. Treasuries, Money Market funds, Mutual Funds, and
Exchange Traded Funds (ETFs)); or

 

  •   when the applicable securities are held in an account outside U.S. Bank
National Association or its Affiliate.

For example: Based on the maximum advance rates for listed stock (described
above), if a single security is a listed stock and it makes up more than 25% of
the total market of the stock used in determining the Collateral Value Amount,
the maximum advance rate for the single security may be no more than 60% (70%
minus 10%). If the security is an account held outside U.S. Bank National
Association or its Affiliate, the advance rate is reduced by an additional 10%
(to 50%).

 

** In instances where Non-interest Bearing Commercial Paper (CP) is taken as
collateral, the maximum advance rates outlined above are applied to an
appropriate discounted value as determined by U.S. Bancorp Corporate Treasury
Bank Support Department.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 3



--------------------------------------------------------------------------------

EXHIBIT A

to Third Amendment to Credit Agreement

Additional Definitions

The following definitions shall apply:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the
U.S. Department of State, the United Nations Security Council, the European
Union or any EU member state, (b) any Person or group operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person 50%
or more owned, directly or indirectly, by any of the above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

Representations

Borrower represents and warrants to Administrative Agent and Lenders, as of the
date of this Agreement, as of the date of each disbursement of the Revolving
Loan proceeds, as of the date of any renewal, extension or modification of the
Revolving Loan, and at all times any Indebtedness exists:

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

(a) The Borrower, its Subsidiaries and their respective officers and employees
and to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees is a
Sanctioned Person. No Revolving Loan or Letter of Credit, use of the proceeds of
the Revolving Loan or Letter of Credit or other transactions contemplated hereby
will violate Anti-Corruption Laws or applicable Sanctions.

(b) Neither the making of the Revolving Loan hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R.,

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 4



--------------------------------------------------------------------------------

Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto. The Borrower and its
Subsidiaries are in compliance in all material respects with the PATRIOT Act.

Covenants

Borrower covenants and agrees with Administrative Agent and Lenders that, while
this Agreement is in effect, Borrower and its Subsidiaries will comply with the
following covenants:

Use of Proceeds. Borrower will not request any Revolving Loan or Letter of
Credit, and Borrower shall not use, and Borrower shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of the Revolving Loan or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions.

Compliance with Laws. Borrower will, and will cause each Subsidiary to, comply
in all material respects with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions.

PATRIOT Act Compliance. Borrower shall, and shall cause each Subsidiary to,
provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

PAGE 5